Citation Nr: 0530814	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-33 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psoriasis.

2.  Entitlement to service connection for hiatal hernia with 
mild gastroesophageal reflux disease.

3.  Entitlement to a compensable rating for a bilateral 
salivary gland disorder (sialolithiasis, submandibular gland 
ducts, status post resection, left submandibular gland and 
calculus, right submandibular).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to December 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that denied service connection for psoriasis 
and hiatal hernia with mild gastroesophageal reflux disease 
on the merits, and denied entitlement to a compensable rating 
for bilateral salivary gland disorder (sialolithiasis, 
submandibular gland ducts, status post resection, left 
submandibular gland and calculus, right submandibular).  In 
July 2004, the veteran failed to appear before the Board for 
the hearing he requested.

The Board observes that service connection for psoriasis was 
previously denied in a March 1997 RO decision.  Thus, 
although the RO has adjudicated the issue of entitlement to 
service connection for psoriasis on the merits, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  See 
Barnett, supra.

For the reasons stated below, the Board finds that no new and 
material evidence has been received regarding the psoriasis 
claim.




FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The claim for service connection for psoriasis was 
previously denied in a March 1997 rating decision; the 
veteran did not appeal that decision.

3.  Evidence received since the March 1997 decision is 
cumulative or redundant of previously considered evidence, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

4.  The veteran's hiatal hernia with mild gastroesophageal 
reflux disorder began many years after service and has not 
been associated with his active service or any incident 
therein, nor has it been demonstrated to be related to any 
service-connected salivary gland disability.

5.  The veteran's service-connected bilateral salivary gland 
disorder (sialolithiasis, submandibular gland ducts, status 
post resection, left submandibular gland and calculus, right 
submandibular) is manifested by no more than minimal 
stricture of the esophagus.  


CONCLUSIONS OF LAW

1.  The March 1997 RO decision that denied service connection 
for psoriasis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2004).

2.  New and material evidence has not been received to reopen 
a claim for service connection for psoriasis.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Hiatal hernia with mild gastroesophageal reflux disorder 
was not incurred in or aggravated by active service and is 
not proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2004).

4.  The criteria for a compensable rating for a bilateral 
salivary gland disorder (sialolithiasis, submandibular gland 
ducts, status post resection, left submandibular gland and 
calculus, right submandibular) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, 
Diagnostic Code 7203.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in March 1997, the RO denied the 
veteran's claim for service connection for psoriasis.  The 
veteran did not appeal this decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, 
the March 1997 decision became final because the veteran did 
not file a timely appeal.

The claim for entitlement to service connection for psoriasis 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran 
filed this application to reopen his claim in January 2001.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that bears directly and 
substantially upon the specific matter under consideration, 
and which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2001).  The Board notes, as an aside, 
that the definition of "new and material evidence" has been 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by VA 
on or after August 29, 2001; thus, this change does not apply 
to the instant case.  See 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2004).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Very briefly, the evidence before the VA at the time of the 
prior final RO decision consisted of the veteran's service 
medical records, post-service medical records and the 
veteran's own statements.  The RO found that there was no 
evidence of chronic psoriasis at separation or related to 
active service, and the claim was denied.

After the denial of his claim for service connection for 
psoriasis, the veteran sought to reopen the claim in January 
2001.  Evidence received since the last final RO decision is 
cumulative or redundant of previously considered evidence, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Since submitting his application to reopen his claim for 
service connection for psoriasis, VA treatment records dated 
from March 1997 through June 2003 have been associated with 
the file.  These treatment records demonstrate that the 
veteran currently has moderate psoriasis for which he 
receives regular treatment from VA.  Additional evidence 
received since the previous denial of his claim includes a 
letter written by Melinda Greenfield, D. O., the veteran's 
private dermatologist.  In this letter, Dr. Greenfield stated 
that the veteran was first diagnosed with psoriasis in May 
1983, and that since December 1983 his psoriasis has spread 
to his face, nails, and inguinal areas.  Dr. Greenfield also 
stated that the veteran's records could not be printed 
because they were on microfilm.  Newly received evidence also 
includes the veteran's personal statements in writing that 
his psoriasis first manifested during his active service.  
Finally, newly received evidence also includes seven lay 
statements submitted in support of his claim; six written by 
close friends, and one written by the veteran's long-term 
girlfriend.  In each of the statements written by the 
veteran's friends, the friends state that the veteran has 
suffered with psoriasis for as long as they have known him; 
the amount of time each has known the veteran varies, but 
ranges between since 1977 and 1981.  One statement noted that 
the psoriasis was not noticeable until approximately 1980 or 
1981.  The veteran's long-term girlfriend stated that she had 
known the veteran since 1977 and that his psoriasis first 
manifested in mid-1979, as a little patch on his scalp.  
Since that time, she stated, his psoriasis has progressively 
worsened.  

The Board finds that while the additional VA treatment 
records are new, in the sense they were not before agency 
decision makers in March 1997, they are not material, for 
they do not indicate that the veteran's psoriasis was 
incurred in or aggravated by his military service, and as 
such are mainly cumulative of the records before the RO in 
March 1997.  Similarly, while the veteran's statements are 
new, in the sense they were not before agency decision makers 
in March 1997, they are not material, for they are mainly 
cumulative of statements previously recorded at the time of 
the March 1997 rating decision.  As he has not made any new 
factual allegations relating his psoriasis to his service, 
those statements are not material.  Moreover, as a layperson 
without ostensible medical expertise, the veteran is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While he can describe symptoms (including worsening of 
symptoms) that he experiences, he lacks the medical 
competence to relate those symptoms to a particular 
circumstance, such as any in-service skin condition.  

Similarly, while the dermatologist's statement is new, in the 
sense that it was not before the RO in March 1997, it is not 
material, as she does not relate the veteran's current 
psoriasis with his service.  The physician merely provides a 
diagnosis of psoriasis and discusses the severity of the 
condition.  The statement does not relate to any 
unestablished fact, as the evidence before the RO at the time 
of the March 1997 decision showed the presence of psoriasis.  
Her discussion of the severity does not relate any increase 
in severity, or the disability as a whole, to the veteran's 
service.  Therefore, that statement is cumulative and is not 
so significant that it must be considered to fairly decide 
the merits of the claim for service connection.  

Finally, the Board also finds that while the lay statements 
are new, in the sense that they were not previously before 
decision makers, they are not material.  Like the veteran 
himself, the veteran's friends are not competent to provide 
evidence of a nexus between service and his current 
condition.  Although lay evidence is acceptable to prove 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu, supra.

Although the veteran has submitted new evidence that was not 
before the RO in March 1997, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted since the 
March 1997 rating decision.  Thus, the claim for service 
connection for psoriasis is not reopened and the benefits 
sought on appeal remain denied.  

Service Connection

The veteran contends that he is entitled to service 
connection for what has been diagnosed as "hiatal hernia 
associated with mild gastroesophageal reflux," which he 
contends is secondary to his service-connected bilateral 
salivary gland disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis and mental disorders, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2004).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

Available service medical records are negative for any 
complaints or treatment for either an hiatal hernia or 
gastroesophageal reflux.  At his pre-enlistment examination 
in February 1973, the veteran denied any medical disorders 
and his stomach/gastrointestinal system was found to be 
normal.  At his separation examination conducted in November 
1979, the veteran indicated on his Report of Medical History 
that he had had ear, nose or throat trouble, and frequent 
indigestion, but indicated that he had not had stomach or 
intestinal trouble.  On the accompanying report of medical 
examination, the examiner noted that his frequent indigestion 
was not considered disabling.  As there is no record of any 
complaint or treatment for either an hiatal hernia or 
gastroesophageal reflux in service, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hiatal hernia with mild gastroesophageal reflux disorder.  
38 C.F.R. § 3.303(b).  With regard to the continuity of post-
service symptomatology, the first post-service clinical 
evidence of any gastroesophageal reflux problem is dated in 
March 1992, that is, many years after service.  In March 
1992, the veteran underwent an upper gastrointestinal scope 
(UGI), conducted by Michael Aquadro, M.D., a private 
physician at the Palmyra Medical Center in Albany, Georgia.  
In his report, the examiner noted that no hiatal hernia was 
seen, but minimal gastroesophageal reflux was noted in the 
distal esophagus.  The impression was essentially normal GI 
with slight gastroesophageal reflux.  Treatment records from 
Palmyra Medical Center dated through August 1995 indicate 
that the veteran's reflux was under control.  It appears that 
the veteran was first diagnosed with an hiatal hernia in 
February 2000, when the veteran underwent a UGI at VA.  The 
impression was a small sliding hiatal hernia associated with 
gastroesophageal reflux.

The veteran underwent VA examination for hiatal hernia and 
esophageal reflux in March 2001.  The veteran reported that 
during service he developed problems with swelling of his 
bilateral submandibular glands and also had trouble with 
dysphagia, heartburn, and acid reflux.  He also reported that 
he had been diagnosed with gastroesophageal reflux disorder 
with esophagitis, and had been told that there was no 
relationship between his submandibular gland disorder and his 
UGI disorder.  The examiner noted that the veteran had 
undergone a UGI in February 2001, which revealed a small 
hiatal hernia with mild gastroesophageal reflux disorder and 
reflux gastritis, but no evidence of ulcer disease or 
esophagitis.  The veteran reported that over the past year 
his symptoms had progressively worsened.  The impression was 
gastroesophageal reflux disorder with esophagitis with 
positive clinical and UGI findings of a hiatal hernia with 
mild gastroesophageal reflux and reflux gastritis.  The 
examiner stated that it was his professional opinion that 
there was no relationship between the submandibular gland 
calculi and gastroesophageal reflux disorder.  He stated 
further that it was coincidental that the veteran was 
diagnosed with these two disorders at the same time.

After a thorough review of the record, the Board finds that 
the evidence does not show that the veteran has hiatal hernia 
associated with mild gastroesophageal reflux disorder related 
to active service.  The veteran's service medical records are 
negative for any treatment relating to this disorder and at 
his November 1979 separation examination his gastrointestinal 
system was found to be normal.  With regard to post-service 
medical evidence, the first post-service clinical evidence of 
any gastroesophageal condition was in 1992, approximately 13 
years after service, and the first evidence of hiatal hernia 
was in 2000, approximately 21 years after service.  In view 
of the lengthy period without treatment, there is no evidence 
of a continuity of symptomatology, and this weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  Nor has hiatal hernia associated with mild 
gastroesophageal reflux disorder otherwise been adequately 
linked to service.  There is no indication from a medical 
source that any complaints regarding indigestion during 
service may be reasonably associated with any hiatal hernia 
or gastroesophageal reflux disorder many years later.  
Moreover, the March 2001 VA examination, which the Board 
finds to be probative, concluded that the veteran's current 
condition was not related to his service-connected bilateral 
salivary gland disorder.  

The Board notes that a causal link is not required for 
service connection on a secondary basis.  A showing that the 
service-connected disability aggravates the condition at 
issue will also satisfy the requirements for service 
connection on a secondary basis.  See Allen, supra.  The 
Board also notes that in such cases, only the additional 
disability attributable to the service-connected condition 
will be compensated.  Id.  In this case, the VA examiner 
specifically found that the veteran's hiatal 
hernia/gastroesophageal reflux disorder is not etiologically 
related to his service-connected salivary gland disorder.  
The Board also notes that, as with all medical opinions, the 
weight and credibility of the opinion has to be considered in 
light of all other evidence of record and in light of other 
medical information.  The United States Court of Appeals for 
Veterans Claims stated, in Guerrieri v. Brown, 4 Vet. App. 
467 (1993), that the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusions that 
the physician reaches.  The Board finds the VA examiner's 
opinion in this case to be highly probative.

In recent statements in support of his claim, and in 
reporting history to examiners, the veteran has attributed 
his current problem to service and his service-connected 
salivary gland disorder; however, as a layman, the veteran is 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board acknowledges 
that the veteran is competent to give evidence about 
symptomatology.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

In the present case, the weight of the medical evidence 
demonstrates that any problems with indigestion during 
service were acute and transitory and resolved without 
residual disability, and that the current hiatal hernia 
associated with mild gastroesophageal reflux began many years 
after service and was not caused by or aggravated by any 
incident of service or by his service-connected salivary 
gland disorder.  The Board concludes that a hiatal hernia 
associated with mild gastroesophageal reflux was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A review of the veteran's service medical records shows that 
in April 1979 he reported to sick call with complaints of a 
frequently painful, swollen left submandibular salivary 
gland.  Physical examination revealed palpable stones and it 
was felt that he had a low-grade infection of that gland.  
The diagnosis was chronic infection of the left submandibular 
salivary gland.  In June 1979, the veteran underwent excision 
of the left submandibular salivary gland.  The narrative 
summary noted that the veteran had been suffering with this 
problem for some time and it had not responded to repeat 
medical treatment.  The veteran was noted to have tolerated 
the excision well and his postoperative course was 
uneventful.  Over the years since his discharge from service, 
the veteran has continued to complain of pain and swelling in 
his salivary glands, bilaterally, and has received VA 
treatment in this regard.  He was originally non-compensably 
service-connected for the left gland, effective December 
1979, and for the right, or bilaterally, in September 1995.  
He seeks an increased rating.  The Board therefore turns to 
the appropriate criteria.

The Board notes that the rating schedule does not provide a 
diagnostic code for disabilities of the salivary glands, so 
the condition must be rated by analogy under another code.  
38 C.F.R. § 4.20 (2004).  The nature of this disorder and the 
related impairment may be rated by analogy to stricture of 
the esophagus.  Under 38 C.F.R. § 4.114, Diagnostic Code (DC) 
7203, stricture of the esophagus may be rated 30 percent if 
moderate, 50 percent if severe, permitting passage of liquids 
only, or 80 percent if permitting passage of liquids only, 
with marked impairment of general health.  At all times since 
service connection, the veteran's condition has been rated as 
0 percent disabling under DC 7203.

As stated above, in order to be entitled to the next-higher 
evaluation of 30 percent under DC 7203, the evidence must 
demonstrate moderate stricture of the esophagus.  The Board 
notes that terms such as "slight" and "moderate" are not 
defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2004).  Further, the use of 
terminology such as "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2004).

In November 1995, the veteran went to VA complaining of an 
infection in his right salivary gland.  CT scan revealed 
bilateral sialolithiasis without pain but with congestive 
pressure in the right side of his face.  The veteran 
requested that his right salivary gland be removed, but was 
informed that if this gland was also to be removed, he would 
experience problems with dry mouth syndrome.  The Board notes 
that to date, this gland has not been removed.  In November 
1998, the veteran sought medical attention from VA after 
experiencing sinus pressure and pain in his right ear, which 
he thought might be due to having stones in his right 
submandibular salivary gland.  On examination, his right ear 
was found to have a small amount of fluid behind the eardrum.  
A December 1998 treatment record notes that the stones are 
causing him discomfort and pressure.  The remainder of VA 
treatment records dated through June 2003 do not relate to 
complaints regarding his salivary glands.

The veteran underwent VA examination of his salivary glands 
in November 1996.  At that time he reported having had his 
left submandibular gland removed during service, 
approximately 18 years before.  He stated that he had 
remained well until about two years earlier, when his right 
salivary gland began to swell.  He reported experiencing 
intermittent pain and swelling, in addition to a consistent 
achy feeling over the right side of his neck that did not 
increase after eating.  Physical examination of the left side 
of the neck revealed a surgical scar, approximately two 
inches in length; no glands were palpable and there was no 
tenderness.  Physical examination of the right side of the 
neck did not reveal any swelling or tenderness.  

The veteran again underwent VA examination of the salivary 
glands in February 2000.  At this examination, the veteran 
reported having dysphagia, or difficulty swallowing solid 
foods, but not liquids, and frequent indigestion and 
heartburn.  He additionally reported having substernal 
pressure down into the left arm and fingers.  He stated that 
he did regurgitate at times, and only vomited if he was not 
careful about what he ate.  He stated that he had been 
diagnosed with stones in the right submandibular gland in the 
last five years; symptoms were recurrent sore throats, 
dryness of the mouth, and difficulty swallowing.  Physical 
examination of the left side of the neck was negative; 
however, examination of the right side revealed a swollen, 
but not inflamed, or tender, submandibular gland.  The 
examiner discussed the February 2000 UGI scope noted above, 
and assessed the veteran as follows: "status post resection 
left submandibular gland due to stones and chronic infection 
and recent bouts of sialolithiasis of the right submandibular 
gland and chronic infection."  

In March 2001, the veteran underwent examination of the 
esophagus and for a hiatal hernia, as noted above.  At this 
examination, the veteran reported having problems of 
intermittent fullness of the right submandibular gland with 
occasional tenderness.  In addressing the condition of the 
veteran's right submandibular gland, the examiner 
specifically stated that the dysphagia, or difficulty in 
swallowing solid foods, is directly related to his hiatal 
hernia and not due to his submandibular gland stones.

The Board finds that the record does not support a 
compensable disability evaluation.  While the veteran has 
experienced dysphagia, a VA examiner specifically found that 
this dysphagia is related to the veteran's non-service-
connected hiatal hernia and is not related to his bilateral 
salivary gland disorder.  Without evidence of moderate 
stricture of the esophagus related to his salivary gland 
disorder, the current findings do not more nearly approximate 
the criteria for a 30 percent rating, and thus the current 
noncompensable rating is appropriate.  38 C.F.R. § 4.7.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2004).  The evidence does not reflect that the 
veteran's bilateral salivary gland disorder has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated by 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Based on the foregoing, the Boards finds that 
referral for consideration of assignment of an extra-
schedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

Accordingly, the Board finds that the criteria for 
entitlement to a compensable rating are not met.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert. 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in August 2002.  
The notices to the appellant informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The RO sent 
the appellant correspondence in February 2001, April 2001, 
and August 2003; a statement of the case in October 2003; and 
a supplemental statement of the case in December 2003.  He 
received a copy of the full text of 38 C.F.R. § 3.159.  There 
was no harm to the appellant, as VA made all efforts to 
notify and to assist him with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the more general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing and content 
of the notices to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claims.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Thus, VA has satisfied its "duty to 
notify" the appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER


The application to reopen the claim for service connection 
for psoriasis is denied.

Service connection for a hiatal hernia with gastroesophageal 
reflux disorder is denied.

An increased rating for a bilateral salivary gland disorder 
is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


